 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RONNIE E. HOWELL,                                 Case No.: 1:20-cv-00731-NONE-JLT (HC)
12                       Petitioner,                    ORDER DIRECTING RESPONDENT TO
                                                        FILE A RESPONSE
13           v.
                                                        [60-DAY DEADLINE]
14    JASON BLACK, Executive Director of
      Atascadero State Hospital,
15
                         Respondent.
16

17          On October 15, 2020, Petitioner filed a second amended petition. (Doc. 19.) On December

18   18, 2020, Respondent filed a motion to dismiss for failure to exhaust state remedies. (Doc. 23.)

19   Petitioner filed an opposition on January 4, 2021. (Doc. 25.) On January 11, 2021, Respondent

20   filed a reply. (Doc. 26.) Petitioner filed a sur-reply on February 5, 2021. (Doc. 27.) The Court

21   granted the motion to dismiss in part and provided Petitioner with the opportunity to elect to

22   withdraw his unexhausted claims and proceed only on his exhausted claim or seek a stay and

23   abeyance of this action so that he may exhaust his unexhausted claims in state court. (Doc. 32.)

24   On May 6, 2021, Petitioner filed a notice electing to dismiss his unexhausted claims and proceed

25   only on his exhausted claim. (Doc. 34.)

26          Accordingly, Respondent is directed to file a response to the exhausted claim that

27   Petitioner was committed under the wrong statutory code section (ground two) within 60 days of

28   the date of service of this order. Petitioner may file a traverse within 30 days of the date
                                                        1
 1   Respondent’s answer is filed with the Court. If no traverse if filed, the petition and answer are

 2   deemed submitted at the expiration of the 30 days.

 3           All motions shall be submitted on the record and briefs filed without oral argument unless

 4   otherwise ordered by the Court. Local Rule 230(l). Extensions of time will only be granted upon a

 5   showing of good cause. All provisions of Local Rule 110 are applicable to this order.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     May 7, 2021                              _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
